Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10 August 2022, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 103 have been fully considered and are persuasive. Applicant has amended the claims to further include new limitation directed to the specific thread of the connector which warrants further consideration. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gustavsson as presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kriheli (US 2016/0058667) in view of Gustavsson (US 4564054).
Regarding claim 1, Kriheli discloses a connection component (14, figure 10a-10b) for medical syringe (12) with a needle system comprising a number of hollow needles (38 and 40) arranged in a tubular connection piece (208) with an elastic needle cap (208 and 34b, [0092]) fastened inside the tubular connection piece (figure 10b) and sealingly surrounding the distal tip of each hollow needle of the needle system in an uploaded state ([0087], [0092]) with a flange jacket (outside housing 14) which surrounds the tubular connection piece (figure 10b)and rotatable about the tubular connection piece (the entire device can be rotated as it is unattached to any element prior to use).
Kriheli does not disclose the flange jacket is provided with a screw thread for connection to a further bonding component.
Gustavsson discloses a syringe vial connector in the same field of endeavor as the Applicant. Gustavsson teaches a flange jacket (10, figure 11) is provided with a screw thread (49) for connection to a further bonding component (50, col 5, lines 21-35).
Gustavsson provides screw threads in order to couple and secure parts of the exchanging component together (col 5, lines 21-35). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Kriheli with the thread connection with Gustavsson in order to secure the connectors together prior to transporting fluid since Kriheli already discloses a snap fit securement mechanism and the thread connection would be functionally similar.
Regarding claim 2, Kriheli discloses the needle system comprising a double needle system (38 and 40) with a first needle (40) for liquid and a second needle (38) for gas ([0011]).
Regarding claim 3, Kriheli discloses the flange jacket is rotatable about the needle system and about the elastic needle cap enclosing the needle system (Kriheli device when not attached to the other connector can turn and rotate around the elastic needle cap and needle system interior to the jacket).
Regarding claim 4, Kriheli discloses a connection component (14, figure 10a-10b) for the distal end of medical syringe (12) with a needle system comprising a number of hollow needles (38 and 40) arranged in a tubular connection piece (208) with an elastic needle cap (208 and 34b, [0092]) fastened inside the tubular connection piece (figure 10b) and sealingly surrounding the distal tip of each hollow needle of the needle system in an uploaded state ([0087], [0092]) with a flange jacket (outside housing 14) which surrounds the tubular connection piece (figure 10b)and rotatable about the tubular connection piece (the entire device can be rotated as it is unattached to any element prior to use).
Kriheli does not disclose the flange jacket is provided with a screw thread for connection to a further bonding component.
Gustavsson discloses a syringe vial connector in the same field of endeavor as the Applicant. Gustavsson teaches a flange jacket (10, figure 11) is provided with a screw thread (49) for connection to a further bonding component (50, col 5, lines 21-35).
Gustavsson provides screw threads in order to couple and secure parts of the exchanging component together (col 5, lines 21-35). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Kriheli with the thread connection with Gustavsson in order to secure the connectors together prior to transporting fluid since Kriheli already discloses a snap fit securement mechanism and the thread connection would be functionally similar.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kriheli (US 2016/0058667) in view of Gustavsson (US 4564054) further in view of Okiyama (US 20130079744).
Regarding claim 5, Kriheli discloses a connection component (14, figure 10a-10b) for medical syringe (12) with a needle system comprising a number of hollow needles (38 and 40) arranged in a tubular connection piece (208) with an elastic needle cap (208 and 34b, [0092]) fastened inside the tubular connection piece (figure 10b) and sealingly surrounding the distal tip of each hollow needle of the needle system in an uploaded state ([0087], [0092]) with a flange jacket (outside housing 14) which surrounds the tubular connection piece (figure 10b)and rotatable about the tubular connection piece (the entire device can be rotated as it is unattached to any element prior to use) and a connecting component (15).
Okiyama does not disclose the flange jacket is provided with a screw thread, the connecting component with a connecting socket provided with a thread, which a closing plug consisting of polypropylene.
Gustavsson discloses a syringe vial connector in the same field of endeavor as the Applicant. Gustavsson teaches a flange jacket (10, figure 11) is provided with a screw thread (49) for connection to a further bonding component (50, col 5, lines 21-35).
Gustavsson provides screw threads in order to couple and secure parts of the exchanging component together (col 5, lines 21-35). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Kriheli with the thread connection with Gustavsson in order to secure the connectors together prior to transporting fluid since Kriheli already discloses a snap fit securement mechanism and the thread connection would be functionally similar.
Kriheli and Gustavsson do not disclose the connecting component with a connecting socket provided with a thread, which a closing plug consisting of polypropylene.
Okiyama discloses a solution delivery device in the same field of endeavor as the Applicant. Okiyama teaches a flange jacket (110 outer housing, figure 4) is provided with a thread (112, [0047]) for connection to a further bonding component (50) with a connecting socket (interior of 50) provided with a thread (53), which a closing plug (56 consisting of polypropylene is arranged ([0127], [0048]).
Okiyama provides a closing plug made of polypropylene in order to make the device rigid and achieve desirable hardness ([0041]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Kriheli with Okiyama in order to achieve desired material properties.
Regarding claim 6, Kriheli discloses container with a connection component (14, figure 10a-10b) for medical syringe (12) opposing the connecting component (15) having a vial (16) with a needle system comprising a number of hollow needles (38 and 40) arranged in a tubular connection piece (208) with an elastic needle cap (208 and 34b, [0092]) fastened inside the tubular connection piece (figure 10b) and sealingly surrounding the distal tip of each hollow needle of the needle system in an uploaded state ([0087], [0092]) with a flange jacket (outside housing 14) which surrounds the tubular connection piece (figure 10b)and rotatable about the tubular connection piece (the entire device can be rotated as it is unattached to any element prior to use).
Okiyama does not disclose the flange jacket is provided with a screw thread, the connecting component with a connecting socket provided with a thread, which a closing plug consisting of polypropylene.
Gustavsson discloses a syringe vial connector in the same field of endeavor as the Applicant. Gustavsson teaches a flange jacket (10, figure 11) is provided with a screw thread (49) for connection to a further bonding component (50, col 5, lines 21-35).
Gustavsson provides screw threads in order to couple and secure parts of the exchanging component together (col 5, lines 21-35). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Kriheli with the thread connection with Gustavsson in order to secure the connectors together prior to transporting fluid since Kriheli already discloses a snap fit securement mechanism and the thread connection would be functionally similar.
Kriheli and Gustavsson do not disclose the connecting component with a connecting socket provided with a thread, which a closing plug consisting of polypropylene.
Okiyama discloses a solution delivery device in the same field of endeavor as the Applicant. Okiyama teaches a flange jacket (110 outer housing, figure 4) is provided with a thread (112, [0047]) for connection to a further bonding component (50) with a connecting socket (interior of 50) provided with a thread (53), which a closing plug (56 consisting of polypropylene is arranged ([0127], [0048]).
Okiyama provides a closing plug made of polypropylene in order to make the device rigid and achieve desirable hardness ([0041]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Kriheli with Okiyama in order to achieve desired material properties.
Regarding claim 7, Kriheli discloses an outer cap (part of housing 15 that surrounds the vial at the bottom of the adapter) surrounding the connecting component and provided with a disposable closure (16a).
Regarding claim 8, Kriheli discloses a fluid transfer system with a connection component (14, figure 10a-10b) for medical syringe (12) which is a container with a needle system comprising a number of hollow needles (38 and 40) arranged in a tubular connection piece (208) with an elastic needle cap (208 and 34b, [0092]) fastened inside the tubular connection piece (figure 10b) and sealingly surrounding the distal tip of each hollow needle of the needle system in an uploaded state ([0087], [0092]) with a flange jacket (outside housing 14) which surrounds the tubular connection piece (figure 10b)and rotatable about the tubular connection piece (the entire device can be rotated as it is unattached to any element prior to use).
Okiyama does not disclose the flange jacket is provided with a screw thread, the connecting component with a connecting socket provided with a thread, which a closing plug consisting of polypropylene.
Gustavsson discloses a syringe vial connector in the same field of endeavor as the Applicant. Gustavsson teaches a flange jacket (10, figure 11) is provided with a screw thread (49) for connection to a further bonding component (50, col 5, lines 21-35).
Gustavsson provides screw threads in order to couple and secure parts of the exchanging component together (col 5, lines 21-35). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Kriheli with the thread connection with Gustavsson in order to secure the connectors together prior to transporting fluid since Kriheli already discloses a snap fit securement mechanism and the thread connection would be functionally similar.
Kriheli does not disclose the connecting component with a connecting socket provided with a thread, which a closing plug consisting of polypropylene.
Okiyama discloses a solution delivery device in the same field of endeavor as the Applicant. Okiyama teaches a flange jacket (110 outer housing, figure 4) is provided with a thread (112, [0047]) for connection to a further bonding component (50) with a connecting socket (interior of 50) provided with a thread (53), which a closing plug (56 consisting of polypropylene is arranged ([0127], [0048]).
Okiyama provides a closing plug made of polypropylene in order to make the device rigid and achieve desirable hardness ([0041]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Kriheli with Okiyama in order to achieve desired material properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781